Ingraham, P. J.:
The majority of the court is of the opinion that there is no direction contained in the Election Law as to the order in which names of candidates for delegates to the National convention shall be placed upon the ballot; and that there being no direction as to the position in which these names should appear on the ballot, the acts of the board of elections did not violate the statute, and, therefore, the court has no power to interfere.
For this reason we think the court has not the power to reverse the action of the board of elections, and the order appealed from should be affirmed.
McLaughlin and Miller, JJ., concurred; Laughlin and Dowling, JJ., dissented.